DETAILED ACTION
1.	Applicant's amendments and remarks submitted on May 25, 2022 have been entered. Claims 1 and 15 have been amended. Claims 1-4 and 6-19 are still pending on this application, with claims 1-4 and 6-19 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1 and 15. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-2 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 2014/0072158 A1 to Yamada et al. (“Yamada”) in view of Chinese Pub No CN 101841751 A to Wang et al. (“Wang”).
As to claim 1, Yamada discloses an electronic device comprising: a housing (see figures 1-2; pg. 1, ¶ 0022); a holder comprising a first section and a second section perpendicular to the first section (holder 420 with protruding sections, see figures 5A-5B), wherein the first section and the second section are respectively provided with a first opening and a second opening (slits 421 and 422, see figures 5A-5B and 8A-8B); a first buffer element disposed in the first opening of the first section; a second buffer element disposed in the second opening of the second section (elastic parts 430, see figures 6-8B; pg. 2, ¶ 0032); and a loudspeaker supported on the housing by the holder (speaker 410, see figures 4A-4B and 7A-9B; pg. 2, ¶ 0028), wherein the first buffer element is connected to the loudspeaker, and the second buffer element is connected to the housing (see figures 7A-9B; pg. 3, ¶ 0038), wherein the first buffer element comprises a first body provided with a first annular notch through which the first body is disposed in the first opening of the first section (groove 431, see figures 6-8B; pg. 2, ¶ 0032), and wherein the first buffer element further comprises a first vibration damper located on one side of the first body (see figure 6; pg. 2, ¶ 0032), and the first vibration damper is cushioned on the loudspeaker (see figures 7A-8B).
Yamada does not expressly disclose the first annular notch has a length greater than a length of the first opening in an axial direction of the first opening, wherein the first body and the first section form a gap in the axial direction of the first opening, nor wherein the first vibration damper includes multiple protrusions. 
However such a configuration for speaker holders is known in the art and would therefore be an obvious choice to one of ordinary skill, as taught by Wang, which discloses a similar speaker holder that includes a vibration damping component (15, see figures 3A-3B; pg. 4, ¶ 0025 of the English translation), the damping component having an annular notch to receive an opening of the holder, and the annular notch having a longer length in an axial direction than the length of the opening, which results in a gap in the axial direction (see figures 1-3B). Wang further discloses the vibration damping component further having a flange portion on one side end of the body with grooves and protrusions that can be arranged on the inner or outer circumference of the flange (see figures 1-33B; pg. 5, ¶ 0027).
 The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select when designing the buffer elements and their attachment to the holder, such modifications therefore being a matter of design based on the specific size and dimensions of the respective components, so long as a vibration dampening component is present between the holder and the speaker to prevent vibrations from transferring to the electronic device (Wang pg. 4, ¶ 0025), and further as the use of grooves and corresponding protrusions along a circumference of the body can improve the fixing of the buffer element (Wang pg. 5, ¶ 0027).
 As to claim 2, Yamada in view of Wang further discloses wherein a sound direction of the loudspeaker is perpendicular to the axial direction of the first opening of the first section and an axial direction of the second opening of the second section (Yamada figures 7A-8B; pg. 2, ¶ 0030).  
As to claim 6, Yamada in view of Wang further discloses wherein the first body is tightly engaged with the first opening in a radial direction of the first opening (Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 7, Yamada in view of Wang further discloses further comprising a first fixing member, wherein the first buffer element is provided with a first through hole, the first fixing member passes through the first through hole and is fixed on the loudspeaker, and the first through hole has a diameter greater than a diameter of a part by which the first fixing member passes through the first through hole (Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029; Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027).
As to claim 8, Yamada in view of Wang further discloses wherein the first opening has a diameter greater than a diameter of a part by which the first body passes through the first opening (Yamada pg. 3, ¶ 0034; Wang figures 3A-3B).  
As to claim 9, Yamada in view of Wang further discloses further comprising a first fixing member, wherein the first buffer element is provided with a first through hole, the first fixing member passes through the first through hole and is fixed on the loudspeaker, and the first through hole has a diameter greater than a diameter of a part by which the first fixing member passes through the first through hole (Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029; Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027). 
As to claim 10, Yamada in view of Wang further discloses wherein the second buffer element comprises a second body provided with a second annular notch through which the second body is disposed in the second opening of the second section, and the second annular notch has a length greater than a length of the second opening in an axial direction of the second opening (Yamada groove 431, see figures 6-8B; Wang figures 1-3B; pg. 4, ¶ 0025).  
As to claim 11, Yamada in view of Wang further discloses wherein the second body is tightly engaged with the second opening in a radial direction of the second opening (Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 12, Yamada in view of Wang further discloses further comprising a second fixing member, wherein the second buffer element is provided with a second through hole, the second fixing member passes through the second through hole and is fixed on the housing, and the second through hole has a diameter greater than a diameter of a part by which the second fixing member passes through the second through hole (Yamada mounting part 51 inserted in hole 432, see figures 8A-9B; pg. 3, ¶ 0036; Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027).
As to claim 13, Yamada in view of Wang further discloses wherein the second opening has a diameter greater than a diameter of a part by which the second body is disposed in the second opening (Yamada pg. 3, ¶ 0034; Wang figures 3A-3B).  
As to claim 14, Yamada in view of Wang further discloses further comprising a second fixing member, wherein the second buffer element is provided with a second through hole, the second fixing member passes through the second through hole and is fixed on the housing, and the second through hole has a diameter greater than a diameter of a part by which the second fixing member passes through the second through hole (Yamada mounting part 51 inserted in hole 432, see figures 8A-9B; pg. 3, ¶ 0036; Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027).
As to claim 15, Yamada discloses an electronic device comprising: a housing (see figures 1-2; pg. 1, ¶ 0022); a holder provided with an opening (holder 420 with slits, see figures 5A-5B and 8A-8B); a loudspeaker supported on the housing by the holder (speaker 410, see figures 4A-4B and 7A-9B; pg. 2, ¶ 0028); and a buffer element disposed in the opening of the holder and connected to the loudspeaker (elastic parts 430, see figures 6-8B; pg. 2, ¶ 0032; pg. 3, ¶ 0038), wherein the buffer element comprises a body provided with an annular 4notch through which the body is disposed in the opening of the holder (groove 431, see figures 6-8B; pg. 2, ¶ 0032), and wherein the buffer element further comprises a first vibration damper located on one side of the body (see figure 6; pg. 2, ¶ 0032), and the first vibration damper is cushioned on the loudspeaker (see figures 7A-8B).
Yamada does not expressly disclose the annular notch has a length greater than a length of the opening in an axial direction of the opening, wherein the body and the holder form a gap in the axial direction of the opening, nor wherein the first vibration damper includes multiple protrusions. 
However such a configuration for speaker holders is known in the art and would therefore be an obvious choice to one of ordinary skill, as taught by Wang, which discloses a similar speaker holder that includes a vibration damping component (15, see figures 3A-3B; pg. 4, ¶ 0025 of the English translation), the damping component having an annular notch to receive an opening of the holder, and the annular notch having a longer length in an axial direction than the length of the opening, which results in a gap in the axial direction (see figures 1-3B). Wang further discloses the vibration damping component further having a flange portion on one side end of the body with grooves and protrusions that can be arranged on the inner or outer circumference of the flange (see figures 1-33B; pg. 5, ¶ 0027).
 The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select when designing the buffer elements and their attachment to the holder, such modifications therefore being a matter of design based on the specific size and dimensions of the respective components, so long as a vibration dampening component is present between the holder and the speaker to prevent vibrations from transferring to the electronic device (Wang pg. 4, ¶ 0025), and further as the use of grooves and corresponding protrusions along a circumference of the body can improve the fixing of the buffer element (Wang pg. 5, ¶ 0027).
As to claim 16, Yamada in view of Wang further discloses wherein the body is tightly engaged with the opening in a radial direction of the opening (Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 17, Yamada in view of Wang further discloses further comprising a fixing member, wherein the buffer element is provided with a through hole, the fixing member passes through the through hole and is fixed on the loudspeaker, and the through hole has a diameter greater than a diameter of a part by which the fixing member passes through the through hole (Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029; Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027).  
As to claim 18, Yamada in view of Wang further discloses wherein the opening has a diameter greater than a diameter of a part by which the body is disposed in the opening (Yamada pg. 3, ¶ 0034; Wang figures 3A-3B).  
As to claim 19, Yamada in view of Wang further discloses further comprising a fixing member, wherein the buffer element is provided with a through hole, the fixing member passes through the through hole and is fixed on the loudspeaker, and the through hole has a diameter greater than a diameter of a part by which the fixing member passes through the through hole (Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029; Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027).  

4.	Claims 1, 3-4, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2011/0280432 A1 to Tracy in view of Wang.
As to claim 1, Tracy discloses an electronic device comprising: a housing (48, see figure 5); a holder comprising a first section and a second section perpendicular to the first section, wherein the first section and the second section are respectively provided with a first opening and a second opening (mounting bracket 50 with through holes, see figures 3 and 5-7; pg. 3, ¶ 0047); a first element disposed in the first opening of the first section; a second element disposed in the second opening of the second section (fasteners 66 and 56, see figures 3 and 7; pg. 3, ¶ 0047); and a loudspeaker supported on the housing by the holder (speaker module 10, see figures 1-2 and 5-6), wherein the first element is connected to the loudspeaker, and the second element is connected to the housing (see figures 5-7 and 10-11; pg. 3, ¶ 0047).
Tracy does not disclose the first and second fastener elements being buffer elements, nor does it disclose wherein the first buffer element comprises a first body provided with a first annular notch through which the first body is disposed in the first opening of the first section, and the first annular notch has a length greater than a length of the first opening in an axial direction of the first opening, wherein the first body and the first section form a gap in the axial direction of the first opening, wherein the first buffer element further comprises a first vibration damper located on one side of the first body, and the first vibration damper is cushioned on the loudspeaker and includes multiple protrusions.
Wang discloses a similar speaker holder (see figures 1-2), and further discloses the holder fasteners including a vibration damping component (15, see figures 3A-3B; pg. 4, ¶ 0025 of the English translation), the damping component having an annular notch to receive an opening of the holder, and the annular notch having a longer length in an axial direction than the length of the opening that results in a gap in the axial direction (see figures 1-3B). Wang further discloses the vibration damping component further having a flange portion on one side end of the body with grooves and protrusions that can be arranged on the inner or outer circumference of the flange (see figures 1-33B; pg. 5, ¶ 0027).
Tracy and Wang are analogous art because they are both drawn to mounting structures for speakers.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of buffer elements as taught by Wang in the device as taught by Tracy. The motivation would have been in order to provide a dampening element between the speaker and the device housing to prevent vibrations generated by the speaker from being transmitted to the housing (Wang pg. 4, ¶ 0025). and provide grooves and corresponding protrusions in said elements to improve their fixing (Wang pg. 5, ¶ 0027). In addition, the cushioning of the first vibration member on the loudspeaker is further considered an obvious choice given the teachings of Tracy in view of Wang, particularly as Tracy already teaches the fasteners being attached to the speaker (see figures 7 and 9-12), therefore the addition of a buffer element to the fasteners would result in the elastic buffer elements also being attached to the speaker, thereby providing cushioning and effectively providing a dampening element between the speaker and the device housing to prevent vibrations from being transmitted to the housing.
As to claim 3, Tracy in view of Wang further discloses comprising an elastomer, wherein the elastomer is cushioned between the holder and the housing in a sound direction of the loudspeaker (Tracy pg. 4, ¶ 0065 - ¶ 0066).  
As to claim 4, Tracy in view of Wang further discloses wherein the holder has a quantity of two respectively disposed on two opposite sides of the loudspeaker (Tracy figures 1-4).  
As to claim 10, Tracy in view of Wang further discloses wherein the second buffer element comprises a second body provided with a second annular notch through which the second body is disposed in the second opening of the second section, and the second annular notch has a length greater than a length of the second opening in an axial direction of the second opening (Wang figures 1-3B; pg. 4, ¶ 0025).  
As to claim 15, Tracy discloses an electronic device comprising: a housing (48, see figure 5); a holder provided with an opening (mounting bracket 50 with through holes, see figures 3 and 5-7; pg. 3, ¶ 0047); a loudspeaker supported on the housing by the holder (speaker module 10, see figures 1-2 and 5-6); and an element disposed in the opening of the holder and connected to the loudspeaker (fasteners 66, see figures 3 and 7; pg. 3, ¶ 0047).
Tracy does not disclose the fastener elements being buffer elements, nor does it disclose wherein the buffer element comprises a body provided with an annular 4notch through which the body is disposed in the opening of the holder, and the annular notch has a length greater than a length of the opening in an axial direction of the opening, wherein the body and the holder form a gap in the axial direction of the opening, wherein the buffer element further comprises a first vibration damper located on one side of the body, and the first vibration damper is cushioned on the loudspeaker and includes multiple protrusions.  
Wang discloses a similar speaker holder (see figures 1-2), and further discloses the holder fasteners including a vibration damping component (15, see figures 3A-3B; pg. 4, ¶ 0025 of the English translation), the damping component having an annular notch to receive an opening of the holder, and the annular notch having a longer length in an axial direction than the length of the opening that results in a gap in the axial direction (see figures 1-3B). Wang further discloses the vibration damping component further having a flange portion on one side end of the body with grooves and protrusions that can be arranged on the inner or outer circumference of the flange (see figures 1-33B; pg. 5, ¶ 0027).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of buffer elements as taught by Wang in the device as taught by Tracy. The motivation would have been in order to provide a dampening element between the speaker and the device housing to prevent vibrations generated by the speaker from being transmitted to the housing (Wang pg. 4, ¶ 0025). and provide grooves and corresponding protrusions in said elements to improve their fixing (Wang pg. 5, ¶ 0027). In addition, the cushioning of the first vibration member on the loudspeaker is further considered an obvious choice given the teachings of Tracy in view of Wang, particularly as Tracy already teaches the fasteners being attached to the speaker (see figures 7 and 9-12), therefore the addition of a buffer element to the fasteners would result in the elastic buffer elements also being attached to the speaker, thereby providing cushioning and effectively providing a dampening element between the speaker and the device housing to prevent vibrations from being transmitted to the housing.

5.	Claims 2, 6-9, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Wang, and further in view of Yamada.
As to claim 2, Tracy in view of Wang discloses the electronic device according to claim 1.
Tracy in view of Wang further discloses wherein a sound direction of the loudspeaker is perpendicular to the axial direction of the first opening of the first section (Tracy figures 5-6 and 13-14), but does not disclose the sound direction being perpendicular to an axial direction of the second opening of the second section. However the sound direction relative to the axial direction of the openings is dependent on the orientation or placement of the speaker in the housing, and is therefore considered an obvious choice to one of ordinary skill in the art, as further taught by Yamada, which teaches a similar speaker holder element with fastening components on first and second sections, and further teaches first and second openings and corresponding fastening elements as both being perpendicular to the sound direction of the speaker (see figures 7A-8B). The proposed modification is therefore considered a straightforward possibility from which a skilled person would select, depending on the application and use of the speaker and speaker holder within a selected device, as well as the available space within the housing and desired orientation for the speaker; in this case, to provide a speaker that can be mounted on a housing with a horizontal sound direction relative to the housing (Yamada figures 9A-10B). 
As to claim 6, Tracy in view of Wang and Yamada further discloses wherein the first body is tightly engaged with the first opening in a radial direction of the first opening (Tracy figures 1-3; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 7, Tracy in view of Wang and Yamada further discloses further comprising a first fixing member, wherein the first buffer element is provided with a first through hole, the first fixing member passes through the first through hole and is fixed on the loudspeaker, and the first through hole has a diameter greater than a diameter of a part by which the first fixing member passes through the first through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029).  
As to claim 8, Tracy in view of Wang and Yamada further discloses wherein the first opening has a diameter greater than a diameter of a part by which the first body passes through the first opening (Tracy figures 1-3; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 9, Tracy in view of Wang and Yamada further discloses further comprising a first fixing member, wherein the first buffer element is provided with a first through hole, the first fixing member passes through the first through hole and is fixed on the loudspeaker, and the first through hole has a diameter greater than a diameter of a part by which the first fixing member passes through the first through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029).  
As to claim 11, Tracy in view of Wang and Yamada further discloses wherein the second body is tightly engaged with the second opening in a radial direction of the second opening (Tracy figures 1-7; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 12, Tracy in view of Wang and Yamada further discloses further comprising a second fixing member, wherein the second buffer element is provided with a second through hole, the second fixing member passes through the second through hole and is fixed on the housing, and the second through hole has a diameter greater than a diameter of a part by which the second fixing member passes through the second through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 51 inserted in hole 432, see figures 8A-9B; pg. 3, ¶ 0036).  
As to claim 13, Tracy in view of Wang and Yamada further discloses wherein the second opening has a diameter greater than a diameter of a part by which the second body is disposed in the second opening (Tracy figures 1-7; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 14, Tracy in view of Wang and Yamada further discloses further comprising a second fixing member, wherein the second buffer element is provided with a second through hole, the second fixing member passes through the second through hole and is fixed on the housing, and the second through hole has a diameter greater than a diameter of a part by which the second fixing member passes through the second through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 51 inserted in hole 432, see figures 8A-9B; pg. 3, ¶ 0036). 
As to claim 16, Tracy in view of Wang and Yamada further discloses wherein the body is tightly engaged with the opening in a radial direction of the opening (Tracy figures 1-3; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 17, Tracy in view of Wang and Yamada further discloses further comprising a fixing member, wherein the buffer element is provided with a through hole, the fixing member passes through the through hole and is fixed on the loudspeaker, and the through hole has a diameter greater than a diameter of a part by which the fixing member passes through the through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029).  
As to claim 18, Tracy in view of Wang and Yamada further discloses wherein the opening has a diameter greater than a diameter of a part by which the body is disposed in the opening (Tracy figures 1-3; Wang figures 3A-3B; Yamada figures 7A-8B; pg. 3, ¶ 0034).  
As to claim 19, Tracy in view of Wang and Yamada further discloses further comprising a fixing member, wherein the buffer element is provided with a through hole, the fixing member passes through the through hole and is fixed on the loudspeaker, and the through hole has a diameter greater than a diameter of a part by which the fixing member passes through the through hole (Wang fixing member 17 inserted in hole 19, see figures 2-3B; pg. 5, ¶ 0027; Yamada mounting part 412 inserted in hole 432, see figures 4A-4B and 6-7C; pg. 2, ¶ 0029).   

Response to Arguments
6.	Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 15, Applicant argues “Wang does not discuss about the relationship between the lengths of vibration damping component 15 and the first mounting hole 14 (or the second mounting hole 24) in the axial direction” and therefore “fails to disclose or teach” a gap as now cited in the amended claim, as well as “the beneficial effect of the present application.” 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., prolonging the transmission path of vibration, vibrations not being directly transmitted to the speaker holder) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, it is further noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
In this case, Wang discloses the damping component 15 having an annular notch to receive an opening of the holder, and further shows the annular notch having a longer length in an axial direction than the length of the opening in the axial direction, which results in a gap or space in the axial direction between the damping component and the holder (see figures 1-3B). Wang further discloses the vibration damping component having a flange portion 25 on one side end of the body with grooves 18 and resulting protrusions that can be arranged on the inner or outer circumference of the flange (see figures 1-33B; pg. 5, ¶ 0027). Wang is therefore considered to teach the pertinent limitations as recited in the claims.
7.	Applicant’s arguments with respect to claims 1 and 15 regarding Tsai have been considered but are moot because the new ground of rejection does not rely on said reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SABRINA DIAZ/Examiner, Art Unit 2652   



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652